Title: To Thomas Jefferson from William C. C. Claiborne, 20 April 1803
From: Claiborne, William C. C.
To: Jefferson, Thomas


          
            Sir, 
            Near Natchez April 20th, 1803.
          
          I have been honored with the receipt of your Letter of the 25th. Ultimo, together with a Report of a Committee of Congress, which accompanyed it.
          So far as may depend upon my Agency, no exertions shall be wanting to carry into effect in this Territory, the Militia System adopted by the National Legislature, “and in a manner the best calculated to insure such a degree of military discipline and knowledge of tactics, as will, under the auspices of a benign Providence, render the Militia a sure and permanent bulwark of National Defence.”
          I sincerely hope, that the wise and pacific Measures which have been adopted, to obtain a redress of the injuries we lately received on the Missisippi, may be attended with success, but should we be disappointed in this reasonable expectation, I doubt not but the Strength of the Nation will enable the Government “to do with promptitude and effect whatever a regard to Justice, and our future Security may require.”—
          The enclosed Return which was made to me on this day, by the Brigade Major and Inspector of the Militia, will present to you, the Military strength of this Territory.
          With every sentiment of Esteem & Respect I have the honor to be Sir, Your mo: obt Sevt
          
            William C. C. Claiborne
          
        